         Case 1:16-cr-00595-JPO Document 236 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                            16-CR-595 (JPO)
                        -v-
                                                        OPINION AND ORDER
 BRIAN BLOCK,
                                       Defendant.


J. PAUL OETKEN, District Judge:

       Defendant Brian Block was convicted of securities fraud and related charges in July

2017. This Court sentenced the Defendant to 18 months’ incarceration. (Dkt. Nos. 162, 169.)

The United States Court of Appeals for the Second Circuit granted the Defendant’s motion for

bail pending appeal. (Dkt. No. 190.) The Court of Appeals affirmed the Defendant’s conviction

on March 19, 2020, and issued its mandate on May 4, 2020. (Dkt. No. 235.)

       Block has requested that he be ordered to surrender to the Bureau of Prisons (BOP) in 90

days due to the current state of emergency as a result of the COVID-19 pandemic. (Dkt. No.

234.) The Government consents to his request.

       The request is granted. Defendant Brian Block is hereby ordered to self-surrender to the

facility designated by the BOP on August 10, 2020, by 2:00 p.m. As stated in the Judgment, the

Court recommends that Block be housed at the minimum-security prison camp at FCI Fairton

(SPC Fairton). (Dkt. No. 162.) All conditions of Defendant’s release on bail shall remain in

effect to the time of his surrender to the BOP.

SO ORDERED.

Dated: May 6, 2020
       New York, New York
                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
